Exhibit 10.26

 

(Date)

 

(Name)

(Address)

(Address)

 

Re: Change in Control Event

 

Dear (Name):

 

This will confirm, on behalf of the Board and the Company, that in the event
that within twelve months following a Change in Control Event, as defined in
Section 8 (c) (1) (b) of the Company’s 2000 Stock Incentive Plan, a copy of the
definition being attached hereto, your employment is terminated without cause or
you terminate your employment in the event your then responsibilities or
conditions of employment, including base salary and principal location at which
services are performed, are significantly changed, reduced or adversely
affected, the Company will pay you, in full satisfaction of any and all claims
which you may have against the Company, an amount equal to one year’s base
annual salary then being paid to you. Termination of employment by the Company
shall be deemed to be without cause unless the termination results from conduct
involving moral turpitude or a willful failure to continue to perform your
pre-Change in Control duties, subject to the direction of post-Change in Control
management.

 

This undertaking should not be construed by you as an employment contract but
does constitute one of the conditions of your ongoing employment relationship
with the Company.

 

If the foregoing is satisfactory, please indicate your consent below.

 

 

Sincerely,

 

LIFELINE SYSTEMS, INC.

 

 

 

Ronald Feinstein

President/CEO

 

 

ACCEPTED BY:

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

(Name)

   Date



--------------------------------------------------------------------------------

Section 8(c) (1) (b) of the 2000 Stock Incentive Plan is as follows:

 

(b) A “Change in Control Event” shall mean:

 

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 30% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control Event: (A) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (C)
any acquisition by any corporation pursuant to a Business Combination (as
defined below) which complies with clauses (x) and (y) of subsection (iii) of
this definition; or

 

(ii) such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Plan by the Board or (y) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially



--------------------------------------------------------------------------------

own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors, respectively, of the
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, immediately prior to such
Business Combination and (y) no Person (excluding the Acquiring Corporation or
any employee benefit plan (or related trust) maintained or sponsored by the
Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 30% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination).